Citation Nr: 1430171	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2012, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  Although the VA treatment records were not specifically referenced in the May or November 2011 supplemental statements of the case (SSOCs), they were associated with the Veteran's record (his Virtual VA e-folder) at that time.  The Board presumes that the RO considered all evidence of record in preparation of the SSOCs.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  Regardless, as the claims decided below are being granted, there is no prejudice to the Veteran in the Board's adjudication of these claims.  The VBMS e-folder does not contain any documents.  

The issue of entitlement to service connection for residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's hearing loss and tinnitus are related to in-service noise exposure. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, hearing loss and tinnitus were incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the claims for service connection for hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  
 
Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

The evidence of record documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as current tinnitus.  See 38 C.F.R. § 3.385.  

The Veteran has reported, as he is competent to do, in-service noise exposure, including from jet engines while serving on the flight deck during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

In November 2008, a fee-basis audiologist reviewed the claims file and examined the Veteran.  She noted that he reported a history of hearing loss and tinnitus beginning in service.  He denied post-service occupational noise exposure (noting that he was a truck driver) as well as recreational noise exposure, but described in-service noise exposure to jet engines on the flight deck without usage of hearing protection.  The audiologist commented that the results of testing were consistent with noise-induced hearing loss.  The examiner opined that, based on the results of audiometric testing and the evidence of hearing loss and tinnitus noted in the claims file, the Veteran's hearing loss and tinnitus had the same etiology and were at least as likely as not caused by or a result of noise exposure incurred during active duty.  

The November 2008 opinion supports a nexus between the Veteran's current hearing loss and tinnitus and service.  The Veteran denied post-service occupational and recreational noise exposure during that examination, which is inconsistent with a history reported during VA treatment in January 2007 (at which time he described in-service noise exposure from jets, artillery, and being aboard an aircraft carrier and described post-service occupational noise exposure working for a motor company for one year and driving trucks and recreational noise exposure from hunting).  Nevertheless, the examiner noted that the Veteran worked as a truck driver and, significantly, reviewed the claims file, which included his earlier report regarding post-service noise exposure.   Moreover, in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss and tinnitus to substantiate the claims for service connection; it must only be a contributing source.

During the July 2012 hearing, the Veteran testified that his problems with hearing loss and tinnitus began during service and had continued.  He had earlier reported a history of left hearing loss since service during VA treatment in November 2006.  A July 2009 VA treatment record documents his reported history of chronic tinnitus since leaving Vietnam.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current hearing loss and tinnitus are related to his active service, specifically his in-service noise exposure.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of service connection for hearing loss and tinnitus.  


ORDER

Service connection for hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claim remaining on appeal and to afford the Veteran a VA examination to obtain a medical opinion regarding this claim.  

The Veteran has reported in-service treatment for an aneurysm and loss of sight at the U.S. Naval Hospital in Oakland, California.  While service treatment records include a discharge summary reporting that he had been hospitalized for headaches for eight days in September 1971 (with one physician reading bilateral carotid and left vertebral arteriograms as showing one questionable area over the occipital lobe on the left side), complete records from this in-service hospitalization are not of record, and should be requested on remand.  

Treatment records from Henry Ford Hospital, dated from December 1985 to January 1986, reflect that the Veteran was transferred to that facility after being treated at St. Joe's Hospital in Flint, where a CT scan revealed a subarachnoid hemorrhage, a lumbar puncture showed bloody cerebrospinal fluid, and an angiogram showed an anterior communicating artery aneurysm.  Records from St. Joe's Hospital have not been associated with the claims file, and should also be requested on remand.  

During the July 2012 hearing, the Veteran testified that he was currently receiving treatment for headaches at the Ann Arbor VA Medical Center (VAMC).  The Veteran indicated that a physician at the Ann Arbor VAMC had related his present condition to the same areas which were evaluated in 1971.  Additionally, a July 2009 VA treatment record reports that the Veteran's progressive right visual field loss was being followed by ophthalmology, where he was last seen in June 2009.  

VA treatment records dated from November 2006 to June 2008 and from July 2009 to December 2010, as well as a September 2008 CT angiogram of the head and neck and results from lab testing performed in June 2009, have been associated with the claims file/e-folder.  As the record reflects that there are additional records which are potentially pertinent to the claim remaining on appeal, dated between June 2008 and July 2009 and since December 2010, these records should be obtained on remand.    

The Veteran has not yet been afforded a VA examination to obtain a medical opinion addressing whether he has current residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision, related to service.  In light of the evidence of record, including the September 1971 hospitalization, such an opinion should be requested on remand.  

Additionally, while the Veteran reported in VA Forms 21-527, Income-Net Worth and Employment Statement, filed in April and December 2010 that he had not claimed nor was he receiving disability benefits from the Social Security Administration (SSA), SSA inquiries in the Virtual VA e-folder indicate that a claim was denied and "Referred to State."  During VA treatment in March 2010, the Veteran reported that he was having difficulty processing paperwork for disability as he was not able to work due to his hearing and visual issues.  On remand, the AOJ should ask the Veteran to clarify whether he has filed a claim for disability benefits with SSA based on his claimed residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.  If he has, these records should be requested from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional service treatment records, to include complete reports from the Veteran's September 1971 hospitalization at the U.S. Naval Hospital in Oakland, California.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) records from the Ann Arbor VAMC, dated between June 2008 and July 2009 and since December 2010; and (2) records from St. Joe's Hospital in Flint, dated in December 1985.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Ask the Veteran to clarify whether he has filed a claim for SSA disability benefits related to his claimed residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision, present at any time since around October 2008 (when the Veteran filed his claim for service connection).  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran was hospitalized for eight days at the U.S. Naval Hospital in Oakland, California for evaluation of headaches in September 1971.  He described himself as being in good health until the sudden onset of severe, bitemporal headache pain four days earlier.  The Veteran underwent lumbar puncture which was grossly bloody and did not clear after five tubes.  He was transferred to the neurosurgical service with the diagnosis of possible subarachnoid hemorrhage.  

* Bilateral carotid and left vertebral arteriograms were obtained during the September 1971 hospitalization, which one physician felt showed one questionable area over the occipital lobe on the left side.  Radiological consultation of the films revealed them to be within normal limits.  Brain scan was within normal limits.  The discharge diagnosis was headaches.  

* A November 1971 service treatment record reports that the Veteran had been admitted to the neurology service in September 1971 for work up of headaches and had been transferred to the neurosurgery service where extensive testing, including arteriograms and a brain scan were within normal limits.  He was discharged without any evidence for organic etiology of his symptoms.  The Veteran reported that his headaches had continued since that time, but were much less severe.  The physician confirmed by phone call with a physician from the neurosurgery service that there was no evidence for organic etiology for the Veteran's headaches.  

* A January 1986 discharge summary from a private hospital reports that the Veteran had been admitted with a headache of sudden onset and weakness in both legs.  The Veteran reported a history of an episode of a severe headache 15 years earlier, with an angiogram disclosing an aneurysm, but studies were not conclusive.  He added that he had experienced intermittent mild headaches for several years.  He underwent right frontotemporal craniotomy and aneurysm clipping.  

* During VA treatment in June 2008, the Veteran complained of a bad headache about a month and a half earlier with reported loss of right eye peripheral vision the following morning.  He reported having an aneurysm clipped in the past and described his headache as "exactly the same feeling."  The assessment included right homonymous hemianopia and the ophthalmologist opined that he appeared to have had a stroke by visual field testing.  

* A September 2008 VA CT angiogram of the head and neck reports that the Veteran was status post stroke in May 2008 and revealed complete occlusion of the left internal carotid artery from its origin and along its cervical segments up to the cavernous segment.  There was revascularization of the supraclinoid segment and the left MCA appeared well opacified and patent.  

* A January 2010 VA treatment record includes an assessment of history of left sided stroke with right homonymous hemianopia.  

* VA treatment records dated from March to December 2010 include an assessment of peripheral retinal hemorrhages, left eye, likely secondary to carotid occlusive disease on the left side.  

* An April 2010 VA treatment record includes an assessment of visual field loss established as due to prior stroke.  

* An August 2010 VA treatment record includes an assessment of loss of peripheral vision in the right eye secondary to previous stroke.  

* A December 2010 VA treatment record includes an assessment of possible normal tension glaucoma/glaucoma suspect.  The physician commented that it was not clear that the changes were consistent with glaucoma, and they might be more consistent with a history of stroke and non-arteritic anterior ischemic optic neuropathy (NAAION) in the right eye.  

* During the July 2012 hearing, the Veteran testified that he had experienced headaches since his September 1971 hospitalization.  

In rendering the requested opinion, the examiner must consider the September 1971 hospitalization and the Veteran's July 2012 testimony that he had experienced headaches since that time.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as headaches.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


